Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 8, 10-12, 14, 16-18 are presented for examination.
Amended claims dated 6/10/21, are withdrawn, which were massively amended including massive deletion of limitations, in response to rejections of the office action paper dated 3/10/2021.

As per prosecution history of this application, Applicant had presented following claims, paper dated 3/4/2021 for examination.

    PNG
    media_image1.png
    503
    659
    media_image1.png
    Greyscale



In response to office action paper dated 3/10/2020, Applicant presented massively amended claims that are massively amended with massive deletion of limitations.

    PNG
    media_image2.png
    630
    663
    media_image2.png
    Greyscale




Election/Restrictions
Massively amended claims dated 6/10/21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The Massively amended claims dated 6/10/21 are now claiming, receive, from a second UE. an identifier related to the group key, wherein the identifier is received by the second UE from the network node, identify the group key based on the identifier, derive a first key and a second key based on the identified group key, and perform the direct communication with the second UE, the direct communication being protected by the first key and the second key (which is derived based on the identified group key).
, etc., which the originally claims were not claiming, please see rejections of the office action paper dated 3/10/21. 
An extensive search is required for the above newly presented claimed subject matter.
Since applicant has received an action on the merits for the originally presented invention (claims rejected in the office action paper dated 3/10/2021), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8, 10-12, 14, 16-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Related inventions even in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  
Limitations, at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: receive, from a network node, a message including a group key; are common among the claims, which is well-known in the art. Please see prosecution history containing several rejections containing several arts that disclose these common limitations.

Conclusion
Applicant is suggested to present the claims that were under examination for further prosecution of this application:

    PNG
    media_image3.png
    512
    665
    media_image3.png
    Greyscale

	Applicant is also suggested to file a divisional application for the claims dated 6/10/21 to avoid delayed prosecution (compact prosecution).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2493